Citation Nr: 0419823	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  03-16 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder, to include as secondary to residuals of a gunshot 
wound to the left lower extremity.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.  The veteran, who had active service from October 
1964 to October 1967, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The merits of the veteran's claim for service connection for 
a low back disorder will be addressed in the REMAND portion 
of the decision below and that issue is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed rating decision dated in April 1974 denied 
service connection for low back strain.

3.  The evidence received since the April 1974 rating 
decision, by itself or in conjunction with previously 
considered evidence, is so significant that it must be 
considered to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The RO's April 1974 rating decision, which denied 
entitlement to service connection for a low back strain, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003). 

2.  The evidence received subsequent to the RO's April 1974 
rating decision is new and material, and the claim for 
service connection for a low back disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1105 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant 
and his representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decision as well as the Statement of the Case issued in 
conjunction with the veteran's appeal have notified him of 
the evidence considered, the pertinent laws and regulations, 
and the reasons why his claim was denied.  In addition, a 
letter dated in February 2001 informed the veteran that he 
had previously filed a claim for service connection for a low 
back disorder and that his new claim was for reopened 
compensation.  The letter also indicated what the VA would do 
in order to complete his application for benefits.  However, 
as will be discussed below, the Board notes that this letter 
did not specifically inform the veteran of the substance of 
the VCAA or of the need to submit new and material evidence 
to reopen his claim.

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his private medical 
records.  The veteran has also been afforded two VA 
examinations.  The veteran has not made the Board aware of 
any additional evidence that needs to be obtained prior to 
appellate review.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Moreover, the Board notes that any 
deficiencies in VA compliance with the VCAA notice or 
development requirements as they relate to reopening the 
veteran's claim, such as that noted above, are not 
prejudicial to the veteran by virtue of the Board's reopening 
the veteran's claim by its decision this date, as discussed 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board therefore finds that disposition of the appellant's 
claim to reopen is appropriate.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

The Board notes that the veteran's claim for service 
connection for a low back disorder was previously considered 
and denied by the RO in a decision dated April 1974.  In that 
decision, the RO found that the veteran's low back strain was 
not related to his service-connected residuals of a gunshot 
wound to the left lower extremity.  The veteran did not 
appeal this decision, which then became final. See 
38 U.S.C.A. § 7105.

In January 2001, the veteran essentially requested that his 
claim for a low back disorder be reopened.  The RO denied 
reopening the claim on the basis that new and material 
evidence had not been submitted.  As a general rule, a claim 
shall be reopened and reviewed if new and material evidence 
is presented or secured with respect to a claim that is 
final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2003).  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured after the last 
disallowance of a claim is "new and material."  Under the 
version of 38 C.F.R. § 3.156(a) applicable to this case, new 
and material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
acknowledges that there has been a regulatory change in the 
definition of new and material evidence that is applicable to 
all claims filed on or after August 29, 2001.  As the 
veteran's claim in this case was filed prior to August 29, 
2001, the earlier version of the definition of new and 
material evidence remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155 F.3d at 1363.  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record, but only after 
ensuring that the duty to assist has been satisfied.

As previously indicated, the rating decision dated in April 
1974 denied service connection for a low back strain.  In 
that decision, the RO noted that medical records had 
indicated that the veteran injured his back while catching a 
horse in January 1972 and that an examiner had expressed an 
opinion that his back disorder was not related to the gunshot 
wound of the left lower extremity, as he indicated that there 
was no shortening of either leg.  The veteran was notified of 
the decision and of his appellate rights.  In general, rating 
decisions that are not timely appealed are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence associated with the claims file subsequent to 
that decision includes private medical records, two VA 
examination reports pertaining to the spine, hearing 
testimony, and lay statements from four family members and 
one friend as well as the veteran's own assertions.  The 
veteran's private medical records document his treatment for 
various disorders, including his low back disorder.  The June 
2001 VA examination report listed the veteran's diagnosis as 
residual postoperative laminectomy for lumbar disc disease.  
Although the etiology of the lumbar disc disease could not be 
determined, the examiner did opine that it could have been 
aggravated by his altered gait from the left leg wound.  The 
December 2002 VA examination report diagnosed the veteran 
with a lumbar herniated nucleus pulposis, and the examiner 
commented that the veteran's current back disorder was not 
secondary to his left leg gunshot wound.  In his January 2004 
hearing testimony before the Board, the veteran indicated 
that his symptomatology began in service and that his back 
pain continued thereafter.  In particular, he stated that his 
gait had been altered since the injury to his left leg in 
service, which he had contended was related to his current 
low back disorder.  He also testified as to the treatment he 
had received for his back disorder since his separation from 
service.  The numerous lay statements collectively related 
that the veteran did not have a back disorder prior to his 
military service, but that he had problems with his back and 
an occasional limp since his discharge from military service.   

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the April 1974 rating 
decision and finds this evidence to be new, in that it was 
not previously of record.  The Board also finds the lay 
statements and the June 2001 VA examination report to be 
material in that they tend to support the veteran's 
contention that his current low back disorder is related to 
his military service.  In this regard, the Board observes 
that the lay statements attested to a continuity of 
symptomatology since service and the June 2001 VA examination 
report indicated that the veteran's current low back disorder 
could have been aggravated by his left gunshot wound to the 
lower left extremity.  Accordingly, the Board finds that new 
and material evidence has been presented to reopen the 
veteran's previously denied claim for service connection for 
a low back disorder.  However, as will be explained below, 
the Board is of the opinion that further development is 
necessary before the merits of the veteran's claim can be 
addressed.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened, and to this extent only, the appeal is granted.


REMAND

As discussed above, the VCAA provides that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

In this case, it does not appear that the veteran has been 
adequately notified of the VCAA in connection with his 
current claim.  In this regard, while there is a VA Form 119 
(Report of Contact) which purports to describe a duty to 
assist notification call to the veteran, it is unsigned and 
undated, and appears to be incomplete.  Further, the RO sent 
a letter in February 2001 to the veteran informing him of the 
need to obtain medical records from his private physicians 
and what the VA would do in order to complete his application 
for benefits.  However, the letter never informed the veteran 
as to what evidence was necessary to substantiate a claim for 
service connection.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirement under 38 U.S.C.A. § 5103(a) 
for the VA to inform a claimant of information or evidence 
necessary to substantiate the claim, as well as to inform the 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Given the guidance from the Court, this procedural 
error must be addressed prior to final appellate review.  

The Board also observes that the veteran was afforded two VA 
examinations in June 2001 and December 2002 in connection 
with his claim for service connection for a low back 
disorder.  However, it is not apparent from the record that 
either examiner reviewed the claims folder.  In this regard, 
service medical records show that the veteran sprained his 
back while unloading a truck in April 1965 and then twisted 
his back in June 1965 while digging a foxhole.  He 
subsequently sustained a gunshot wound to the left lower 
extremity, which he has contended altered his gait and 
aggravated or caused his low back disorder.  While both the 
June 2001 examiner and the December 2002 examiner attempted 
to address the secondary service connection issue in this 
case, neither examiner expressed an opinion as to whether the 
veteran's back disorder is related to the incidents that 
occurred in service, as set forth above.  

Further, while the June 2001 VA examiner indicated that the 
veteran's back disorder could certainly have been aggravated 
by his altered gait from his left leg wound, he did not 
indicate whether this was at least as likely as not the case.  
Further, while the December 2002 VA examiner stated that the 
veteran's current back disorder was not secondary to his left 
leg gunshot wound, it is unclear as to whether his opinion 
encompassed the matter of aggravation as he expressed no 
specific opinion in this regard despite the RO's inquiry into 
this matter.  The United States Court of Appeals for Veterans 
Claims has held that when aggravation of a veteran's 
nonservice-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected for that degree of aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995).  Thus, further 
clarification regarding the medical opinions is necessary in 
this case.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO should consider the 
veteran's claim under the VCAA.  In 
doing so, the RO is asked to ensure 
that the notification and assistance 
requirements of the VCAA are 
satisfied, including notifying the 
veteran of the information or 
evidence necessary to substantiate 
his claim for service connection, and 
the division of responsibilities 
between the VA and the veteran for 
obtaining evidence.  The RO must 
ensure that all VCAA notice 
obligations are satisfied in 
accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, 
and 5103A. (West 2002), and any 
applicable legal precedent.  

2.  The RO should refer the case to a 
suitably qualified examiner who 
should be asked to review the 
veteran's claims folder and to 
respond to the following questions:

a).  Is it at least as likely as not 
that the veteran's current low back 
disorder is related to back 
symptomatology shown in service or 
otherwise related to his military 
service?  

b).  Is it at least as likely as not 
that the veteran's current low back 
disorder was caused by or permanently 
aggravated by the veteran's service-
connected residuals of a gunshot 
wound to the left lower extremity?  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2003), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.


	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



